Exhibit 10.4

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 30th
day of August, 2011, by and between BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware
limited liability company (“Landlord”), and AVI BIOPHARMA, INC., an Oregon
corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
July 27, 2009, as amended by that certain Acknowledgement of Term Commencement
Date and Term Expiration Date dated as of October 7, 2009 (collectively, and as
the same may have been further amended, supplemented or modified from time to
time, the “Lease”), whereby Tenant leases certain premises (the “Premises”) from
Landlord at 3450 Monte Villa Parkway in Bothell, Washington (the “Building”);

B. WHEREAS, Tenant wants to extend the dates for effectiveness of the
Termination Option and the Termination Notice due date; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Amendment to Section 3.2. The first sentence of Section 3.2 of the Lease
shall be amended and restated in its entirety to read as follows:

“Tenant shall have the one-time option to terminate this Lease (the “Termination
Option”) effective on March 1, 2013 (the “Permitted Early Termination Date”)
(except for those provisions that expressly survive the expiration or earlier
termination of this Lease) upon delivery of written notice to Landlord no later
than March 1, 2012 (the “Termination Notice”); provided that Tenant pay to
Landlord at the time Tenant delivers to Landlord the Termination Notice a
termination fee equal to Two Hundred Ten Thousand Five Hundred Fifty and 12/100
Dollars ($210,550.12), which Landlord and Tenant agree equals the sum of (a) any
unamortized TI Allowance, (b) any unamortized broker fees or commissions and
(c) one month of Base Rent at the rate in effect at the time of Tenant’s
exercise of the Termination Option (collectively, the “Termination Fee”).”



--------------------------------------------------------------------------------

3. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment other than
EDG Commercial Real Estate and agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any
other broker or agent employed or engaged by it.

4. No Default. Tenant represents, warrants and covenants that, to Tenant’s
actual knowledge, without inquiry, Landlord and Tenant are not in default of any
of their respective obligations under the Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

5. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

6. Mortgagee Consent. Landlord represents that there is currently no mortgagee
with respect to the Property.

7. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

LANDLORD:

 

BMR-3450 MONTE VILLA PARKWAY LLC, a Delaware limited liability company By:  

/s/ John Bonanno

Name:  

John Bonanno

Title:  

Sr. Vice President, Leasing & Development

TENANT:

 

AVI BIOPHARMA, INC., an Oregon corporation By:  

/s/ Christopher Garabedian

Name:  

Christopher Garabedian

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

STATE OF WASHINGTON )

                                                   : ss.

COUNTY OF SNOHOMISH )

I certify that I know or have satisfactory evidence that Christopher Garabedian
is the person who appeared before me, and he acknowledged that he signed this
instrument, on oath stated that he was authorized to execute the instrument and
acknowledged it as the Chief Executive Officer of AVI BioPharma, Inc., a
corporation, to be the free and voluntary act of such corporation for the uses
and purposes mentioned in the instrument.

Dated this 31 day of August, 2011.

 

/s/ Wendy M. Cort

[Signature of Notary]

Wendy M. Cort

[Print Name of Notary] Notary Public in and for the State of Washington,
residing at 3450 Monte Villa Parkway, Bothell. My commission expires: 10/16/13.

 

 

STATE OF CALIFORNIA

 

COUNTY OF SAN DIEGO

 

  }         ss.

On August 30, 2011, before me, Nicole L. Smith, a Notary Public in and for said
County and State, personally appeared John Bonanno,

                                                                   
                                         
                                         
                                         
                                                                    ,

 

who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

     FOR NOTARY SEAL OR STAMP

 

WITNESS my hand and official seal. Signature  

/s/ Nicole L. Smith